Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the financial statements of Layne Christensen Company and the effectiveness of Layne Christensen Company's internal control over financial reporting dated April 10, 2017, appearing in the Annual Report on Form 10-K of Layne Christensen Company for the year ended January 31, 2017. /s/ Deloitte & Touche LLP Houston, Texas
